IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 29, 2008
                                No. 07-10789
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JOSE RUEPERTO ALANIZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:99-CR-5-2


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Jose Rueperto Alaniz appeals the sentence imposed upon revocation of his
supervised release. The release followed his guilty plea conviction for conspiring
to possess with intent to distribute and for distributing cocaine. Alaniz argues
that the district court imposed a longer sentence of imprisonment than that
recommended by the United States Sentencing Guidelines’ policy statements
applicable to violations of supervised release (which he says was within the
range of four to ten months). He asserts that this was plain error.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10789

      The district court may impose any sentence that falls within the maximum
term of imprisonment allowed by statute for the revocation sentence. 18 U.S.C.
§ 3583(e)(3). In doing so, the district court is to consider the factors set forth in
§ 3553(a) and the advisory policy statements found in Chapter Seven of the
Guidelines. United States v. Mathena, 23 F.3d 87, 90 (5th Cir. 1994). The
statutory maximum term of imprisonment upon the revocation of Alaniz’s
supervised release was five years. See 18 U.S.C. § 3583(e)(3). Consequently, it
was not error to sentence Alaniz to two years in prison. See id.
      Alaniz’s argument that the district court did not adequately articulate its
sentencing reasons also fails. On plain-error review of a revocation sentence, it
suffices to show that the sentencing factors were at least implicitly considered.
United States v. Teran, 98 F.3d 831, 836 (5th Cir. 1996). By announcing the
reasons it gave for Alaniz’s revocation sentence, the district court demonstrated
that it had implicitly considered the appropriate sentencing factors. See id.
      AFFIRMED.




                                         2